FLEET, J. LEONARD, Associate Judge,
concurs specially with opinion.
I concur.
While laudable in its goal, the Community Redevelopment Act of 1969 must still comport with fundamental constitutional requirements. Article I, Section 10 of the United States Constitution and Article I, Section 10 of Florida’s Declaration of rights each specifically prohibit governmental bodies from enacting any law which impairs the obKgation of contract. To accept the proposition that governmental assistance to an individual, natural or corporate, for residential improvement au*888tomatically becomes superior in dignity to a previously recorded mortgage simply fails to pass constitutional muster.